                       Case 2:19-cv-01701 Document 1-1 Filed 10/22/19 Page 1 of 11



I
                                                          FILED
I                                                 2019 OCT 17 09:00 AM
                                                      KING COUNTY
3                                                SUPERIOR COURT CLERK
                                                         E-FILED
4                                                CASE #: 19-2-27424-7 SEA

5                               SUPERIOR COURT OF THE STATE OF WASHINGTON
                                             COUNTY OF KING
6


7
                URSAL
                                                                        No.
8
                                            Plaintiff,                     COMPLAINT FOR DAMAGES
9
      Vs.
10
                 ,INC.
11                                          Defendants.

t2

13
                 COMES NOW the Plaintiff by and through her attorney of record, Rodney R. Moody, and hereby
t4
       alleges as foliows:
15

t6
                                                         I.INTRODUCTION

l7     1.1       This Complaint is brought alleging multiple statutory and common-law causes of action including

18               disability discrimination, violations of the V/ashington Law Against Discrimination, and negligent

19               infliction of emotional harm.
20
                                                 II. JURISDICTI ON AND VENUE
))
       2.1       The acts and omissions complained of below occurred in King County, Washington.
23
       2.2       Venue is proper in this Court as the acts complained of occurred in Snohomish County
24

25
                                                         III. PARTIES

26     3.1       Plaintiff Sheela Ursal presently resides in California.
,,1
       3.2       Amazon, Inc. is a corporate entity licensed to do business in the State of Washington.

       COMPLAINT FOR DAMAGES                                                               Law Office   of
       Page 1   ofll                                                                RODNEY R. MOODY
                                                                                     2707 Colby Ave., Sre. 603
                                                                                        Everett, WA 98201
                                                                                          wsBA #17416
                                                                                 (425)740-2940 Fax (425) 740-2941
                  Case 2:19-cv-01701 Document 1-1 Filed 10/22/19 Page 2 of 11



I                                                IV. FACTS
)
      4,7   In December 2014 Ursal accepted a position at Amazon as a Senior Product Manager Payments.
3
            Because   of the acceptance of this position Ursal sold her residence in the San Francisco area and
4
            relocated to V/ashington State.
5

      4.2   Ursal's official manager was Samir Mehta, who was the VP of Digital Content Commerce Platform
6

7           at Amazon Her work was largely supervised by Kumar Brahnmath. He held regular meetings with

8           Ursal and a group of three younger Asian males who worked on the same project as Ursal. Mr.

9           Brahnmath as well as the three male co-employee's had engineering backgrounds, but no payments
10
            product management experience.
11
      4.3   The disdain for Ursal gender was immediately apparent. During meetings Mr. Brahnmath would
t2
            routinely make comments of sexual innuendo and crude sexually oriented jokes. These offensive
13

            comments and jokes would be directed at Ursal.
t4

15    4.4   Ursal was initially employed as a Senior Product Manager in Payments. This position was            a

t6          position typically into which a newly hired an experienced individual would be initially assigned.

l7          Ursal was assured by Mehta that she would be rapidly promoted into a more senior position. When
18
            a more senior position became available   in the fall of 2015 the position was filled by a Caucasian
t9
            male with no experience in the payments area. Ursal was passed over for this position despite her
20

.ta         significantly greater experience because ofher gender.

23
      4.5   Brahnmath would refer to various project as "balls" referring to having balls in the air and then

24          suggestively say to Ursal, "Sheela, you have my balls are in your hands." Ursal found this joke

25          offensive.

26
      4.6   Brahnmath would also make comments with a provocative smirk stating, "Payments is a black hole
27
            and I need to dig into   it and see what comes out." While making this comment he would make       a
      COMPLAINT FOR DAMAGES                                                          Law Off;ce oJ
      Page2ofll                                                               RODNEY R. MOODY
                                                                               2707 Colby Ave., Ste. 603
                                                                                  Everett, WA 98201
                                                                                    wsBA #17416
                                                                           (425)740-2940 Fax (425) 740-2941
                 Case 2:19-cv-01701 Document 1-1 Filed 10/22/19 Page 3 of 11



I           digging gesture r.vith his finger directed at Ursal. Brahnmath as well as the three male co-
,,
            employees frequently would laugh at these remarks.
3
     4.7    Ursal's discomfort with the suggestive comments was immediately apparent. Her obvious
4
            discomfort encouraged the actions of Brahnmath and her co-employees. Brahnmath would weave
5

            9sexual comments into the conversation by stating "balls" and "plug the hole" as frequently as
6


7
            possible.

8    4.8    Brahnmath and his male team were openly hostile and disrespectful to                    Ursal.      She would be

9           insulted, excluded from meetings, and the team would dismissively disregard any suggestions she
10
            would make even though these individuals lacked the Payments expertise that was possessed by
l1
            Ursal. Ursal was also given obviously gender related work such as planning social outings                     and
l2
            coordinating schedules which had nothing to do with her qualifications.
13

     4.9    Ursal was also subjected to similar harassment during conference calls with Brahnmath's extended
t4

15          team in India. Ursal would typically be the only female in meetings and on calls with 25 to 40 male

t6          employees. Brahnmath would encourage comments such as, "let's get behind Sheela and push hard

t7          on this   one." The males in the conversation or meeting would then break into laughter.
18
     4.r0   Brahnmath would frequently make comments referring                     to   "hard declines" while slowly
19
            pronouncing     it with   strategic emphasis so that   it would   sound like "hard dick        lines." Brahnmath
20
            would make comments such as "Sheela, have you seen the hard Dick lines and what are you going
)1

23
            to do about them?"

24   4.tl   Sexualized comments, innuendo and conduct was frequently directed at Ursal which made her feel

25          embarrassed and offended.

26
     4.t2   On multiple occasions Ursal notified her manager, VP Mehta, of her concems regarding the sexual
a1
            comments and innuendo from Brahnmath and the male team                      of   engineers     to which she   was
     COMPLAINT FOR DAMAGES                                                                     Law Ofice   of
     Page3of1l                                                                        RODNEY R. MOODY
                                                                                        2707 Colby Ave., Sre. 603
                                                                                           Everett, WA 98201
                                                                                              WSBA #17416
                                                                                   (425)740-2940 Fax (425) 740-2941
                 Case 2:19-cv-01701 Document 1-1 Filed 10/22/19 Page 4 of 11



I           subjected on   a continuous basis. Mehta refused to          address these concerns despite being
)
            Brahnmath's supervisor. Instead, Mehta directed Ursal to enter complaints regarding Brahnmath
3
            and the male employees into Amazon's internal system for evaluation             of coworkers.      Ursal
4
            informed Mehta that she was concerned this would make the harassment worse; but Mehta insisted
5
            he would take no action unless she entered this information into the system.
6


7
     4.13   Being unable to obtain assistance from her manager Ursal sought advice from a female director in

8           the company. Shortly thereafter Helene Bouffard from Human Resources contacted Ursal. These

9           two individuals   discussed   this matter approximately one dozen times during which Ursal
10
            consistently described the harassing comments and sexual hostility she was experiencing in the
11
            workplace.
t2
     4.14   After investigating the allegations from Ursal, Bluford confirmed that the sexually loaded remarks
13

            were being made, but she dismissed them as "common English expressions." This conclusion
l4

15          disregarded the intent, tone, and context of the comments being made.    It also disregarded the men's

t6          laughter which invariably followed these comments which had been directed specifically at Ursal.

t7   4.15   Once   it became clear that HR would take no action regarding the harassing comment conduct being
l8
            experienced by Ursal, Brahnmath and her fellow male co-employees became emboldened.
t9
     4.16 In June 2015 Ursal was invited to a team lunch with several out-of-town              male employees on
20
            Mehta's team. The meal was originally scheduled at a high-end restaurant but was changed at the
aa

            last moment to a sausage and beer pub familiar to the male employees. During the meal Mehta who
23

24          was well aware of the HR investigation and Ursal's complaints singled her out and asked her in

25          front of the group, "How do you like your sausage, Sheela?" This question was repeated twice by
26
            Mehta. The male attendees laughed at this comment. Ursal was highly upset by this question. At
27


     COMPLAINT FOR DAMAGES                                                            Law Office   of
     Page4ofll                                                                 RODNEY R. MOODY
                                                                                2707 Colby Ave., Sre. 603
                                                                                   Everett, WA 98201
                                                                                     wsBA #174t6
                                                                            (425)740-2940 Fax (425) 740-2941
                   Case 2:19-cv-01701 Document 1-1 Filed 10/22/19 Page 5 of 11



 I            her desk this afternoon Ursal was emotionally upset and crying. She left work early this day being
a
              unable to accomplish any work following her embarrassment.
3
       4.r7   Recognizing that HR would take no action regarding this harassing conduct Ursal felt her only
4
              choice was to either resign her employment at Amazon or transfer away from this            unit. Ursal was
5

              concerned that Mehta had entered negative and inaccurate statements about her work performance
6


7             and Amazon's employee review system in retaliation for her complaints to HR.

 8     4.18   In October 2015 Ursal took it upon herself to find and transfer to a new project business division
 9            within Amazon called AWS (Amazon web services).
10
       4.t9   Ursal hoped that her work experience would improve with this transfer. HR and her new AWS
11
              managers were aware      of Ursal's previous complaints of sexual       harassment         with her prior
l2
              assignment and regardless allowed the sexual harassment to continue. Mehta, her new manager and
13

              HR got together before Ursal's transfer and discussed her work experience with Mehta's team.
t4

15     4.20   At AWS she was seated facing a male employee, Nanda Rajagopalan. Rajagopalan would regularly

t6            make sexist comments to her such as "you need to prove to me that you are not just a pretty face,"

t7            or "go get a beer for me and make yourself useful." These comments were gender oriented sexually
18
              harassing comments.
t9
       4.21   Ursal spoke with Rajogopalan directly and told him how offensive these comments were to her.
20

.,,,          She asked him specifically to stop making such comments, but he did not appear to take her request


23
              seriously and instead declared that HR would take no action regarding this. He continued to make

24            such comments to her despite her specific request.

2S     4.22   At one-point   Rajagopalan did respond to Ursal's request he not make such comments to her by

26
              stating, "Absolutely fair for you to feel like this, please accept my humble apologies." Despite this
27
              he did not stop making such comments.
       COMPLAINT FOR DAMAGES                                                           Law Office   of
       Page5ofll                                                                RODNEY R. MOODY
                                                                                 2707 Colby Ave., Ste. 603
                                                                                    Everett, WA 98201
                                                                                      wsBA #17416
                                                                             (425)740-2940 Fax (425) 740-294t
                  Case 2:19-cv-01701 Document 1-1 Filed 10/22/19 Page 6 of 11



1     4.23   When Ursal realized that Rajagopalan was not going to stop his actions she arranged a meeting with
a
             Rajagopalan's manager and her own manager          to discuss these concems. The two managers
3
             suggested she put her complaints in writing and email them to the employee complaint system.
4
             Ursal was left with no choice but to file a complaint via email regarding Rajagopalan's actions.
5


6
      4.24   Ursal leamed that her experience is not unique among the women employees at Amazon Ursal

7            attended multiple AWS Women in Commerce Platform sessions whereby 40 women shared their

8            stories of troubling sexism, harassment, and gender bias at the company. This was especially true

9            for women who worked with the predominantly male engineers at Amazon.
r0
      4.25   Following Ursal's complaint to HR regarding her experience at AWS, HR informed Ursal that her
11
             complaints about Rajagopalan were in fact corroborated, but they did not constitute a violation        of
t2
             Amazon's policies.
13


t4
      4.26   Ursal encountered further sexism from her new manager, John Reed who was a Senior Manager in
                    'When
15           AWS.           speaking with Ursal, Reid referred to his office as his "bachelor pad" and commented

l6           to her on his multiple divorces stating, "As long as that stick down there is happy, I'm happy."

t7    4.27   Reed made     it a point to humiliate Ursal at work. He frequently   yelled at and insulted Ursal in
18
             meetings when she asserted her professional opinions on payments even though he himself had
t9
             little background on that topic. Read would also frequently make Ursal work in the office very late
20
             and on occasion added additional work for her to accomplish which she would give to her at 5 PM
)',

23
             on Fridays.

24    4.28   Another supervisor of Ursal, Keith Carlsen, was a director who would openly and deliberately

25           humiliate Ursal in an unacceptable way is by calling her a "holy cow" and mocking her physical
26
             itj.tty by imitating her limp following her injury automobile accident. On one occasion Ursal had a
11
             bloodied knee as the result     of a motor vehicle     accident which Carlson referred        to   as her
      COMPLAINT FOR DAMAGES                                                            Law Office   of
      Page6ofll                                                                 RODNEY R. MOODY
                                                                                  2707 Colby Ave., Ste. 603
                                                                                     Everett, WA 98201
                                                                                       WSBA #17416
                                                                             (42s)740-2940 Fax (425) 740-2941
                 Case 2:19-cv-01701 Document 1-1 Filed 10/22/19 Page 7 of 11



1           menstruation. Carlson also told others that Ursal's four-month disability leave was a disguised
I
            pregnancy leave.
3
     4.29   Carlson also disparaged Ursal to people outside of Amazon, including payment vendors in the San
4
            Francisco area where Ursal was known in the payments field.


6
     4.30 Ursal was openly ridiculed for complaining to HR regarding the sexual harassment                    and

7           mistreatment she was experiencing. Charlie Flynn, a director at AWS stated to Ursal any team

8           meeting where Ursal was the only woman, "she left you like to wash her dirty laundry in front of

9           others." "This will come back to bite you in the butt." Following this comment the males in the
10
            room laughed in unison.
11
     4.31   Ursal reached out to Diane Gonzalez, VP in the AWS program several times in hopes of receiving a
12
            assistance regarding the sexual harassment she was experiencing. Gonzalez's only response to
13

            Ursal was that Flynn was handling the situation and she did not want to intervene.
t4

15   4.32   In October 2016 Ursal tried to set up a meeting with Kurt Kufield who was    a   VP that had addressed

l6          the group of women who shared their experiences of harassment. Ursal informed HR of her
t7          attempts to arrange a meeting with Kuheld, and she was terminated from employment immediately
18
            thereafter on October 17,2016.
l9
     4.33   In March 2016 Ursal received her one-year review. She was not given an opportunity to discuss it
20

))          with her manager prior to the review being entered into the Amazon system. The bulk of this

23
            review was written by Mehta who had left Amazon several months earlier. Her new manager,

24          Manoj Gadkari, had little experience with Ursal so he relied on comments from Mehta and the team

t<          of male engineers that Ursal had complained about to HR.
26
     4.34   Mehta and Brahnmath had in fact retaliated against her with negative and false comments in their
,1
            review. This review omitted any discussion of a document prepared by Ursal which exceeded         100
     COMPLAINT FOR DAMAGES                                                           Law Office   of
     PageTofll                                                                RODNEY R. MOODY
                                                                               2701 Colby Ave., Ste. 603
                                                                                  Everett, WA 98201
                                                                                    wsBA #17416
                                                                           (425)740-2940 Fax (425) 740-2941
                   Case 2:19-cv-01701 Document 1-1 Filed 10/22/19 Page 8 of 11



I            pages   in length that detailed the 20 separate different projects Ursal had initiated which were           a
I
             strategic benefit to Amazon. Despite requesting the opportunity for a new review as had routinely
3
             been granted to others, fJrsal's request was denied. Based upon this false one-year review, Ursal
4
             was placed on a coaching plan.
5

6
      4.35   As a result of the continuous harassment experienced by Ursal she became severely depressed and

7            was required to take a four month leave of absence from work upon the advice of her physician. As

8            a result of the stress she experienced debilitating fatigue and high blood pressure making the
9            simplest of tasks diffrcult to manage. Ursal retumed to work in mid-September 2016, but her
10
             employment was terminated several weeks later on October 17,2016. The coaching plan given to
1t
             Ursal in March 2016 indicated that she would be placed on a Performance Improvement Plan             if   she
12
             did not demonstrate improvement, but Amazon terminated her employment without ever giving her
13

             a   PIP. This also occurred one day after   she requested a meeting   with Kurfield.
t4

l5                                   V. DISCRIMINATION: DISABILITY

t6    5.1    Ursal hereby re-alleges the preceding paragraphs as if fully set forth herein.

l7    5.2    During her course of employment Ursal suffered from depression and emotional distress as a direct
18
             result of the sexually hostile work environment to which she was subjected.
t9
      5.3    Amazon management was aware Ursal suffered from this disability.
20

1''
      5.4    Ursal took     a   four-month leave   of absence beginning in May 2016 based on the specific
23
             recommendation of her physician.

24    5.5    Immediately upon her return to work in October 2016, Ursal's employment was terminated because

25           she had utilized her statutorily protected right to take a leave of absence pursuant to the Family

26
             Medical Leave Act.
27


      COMPLAINT FOR DAMAGES                                                                 Law Ofice   of
      PageSofll                                                                     RODNEY R. MOODY
                                                                                      2707 Colby Ave., Ste. 603
                                                                                         Everett, WA 98201
                                                                                        wsBA #174t6
                                                                               (425)740-2940 Fax (425) 740-2941
                 Case 2:19-cv-01701 Document 1-1 Filed 10/22/19 Page 9 of 11



1    5.6   As a direct and proximate result of the above described discriminatory behavior on the part of
1
           Amazon, Ursal has suffered financial damages in an amount to be established af triaI.
3
                        VI. DISCRIMINATION: HOSTILE WORK ENVIRONMENT
4
     6.1   Ursal hereby realleges the preceding paragraphs as if set forth in full.
5

     6.2   Ursal is female and therefore a member of a protected category pursuant to RCW 49.60.180.
6


7
     6.3   Ursal experienced an adverse employment action when management for Amazon directed sexually

8          oriented comments and jokes specifically at Ursal.

9    6.4   This hostile work environment was created solely because of Ursal's gender, female, and was
10
           unwelcome by her.
l1
     6.5   Management as well as numerous male employees for Amazon discriminated against Ursal with
12
           management's knowledge and approval because of her gender, female.
13

     6.6   Ursal has experienced general and special damages in an amount to be established at trial.
t4

15                                    VII. RETALIATI          .   RCW 49.60.210

16   7.1   Ursal hereby realleges the preceding paragraphs as if set forth in full.

t7   7.2   Ursal as detailed above made numerous complaints regarding the hostile work environment based
18
           upon her gender and disability outlined above.
t9
     7.3   Immediately upon her return from a four-month leave of absence in October 2016, Ursal sought an
20
           appointment with the VP of the project upon which she was working,              Kurfield. One day after
a1


23
           seeking this appointment her employment was terminated in retaliation for the complaints that she

24         had made to HR as well as a variety of supervisors regarding the sexually hostile work environment

25         to which she was subjected.
26
     7.4   Ursal has experienced general and special damages in an amount to be established at trial.
)1


     COMPLAINT FOR DAMAGES                                                              Law Office   of
     Page9ofll                                                                  RODNEY R. MOODY
                                                                                  2707 Colby Ave., Ste. 603
                                                                                     Everett, WA 98201
                                                                                       wsBA #17416
                                                                             (425)740-2940 Fax (425) 740-2941
                        Case 2:19-cv-01701 Document 1-1 Filed 10/22/19 Page 10 of 11



1                           VIII.   NEG LIGENT INFLICTIO NOFEM OTIONAL DISTRESS
I
     8.1      ursal re-alleges the preceding paragraphs as fully set forth herein.
3
     8.2     Amazon owes Ursal a duty not to negligently inflict emotional distress upon her.
4
     8.3      Amazon has breached its duty to Ursal and negligently inflicted emotional distress upon her.
5


6
     8.4     As a direct and proximate result of the acts of Amazon, Ursal has suffered special and               general

7            damages in an amount to be established at trial.

8                                                    IX. FALSE LIGHT
9    9.r     Ursal hereby realleges the preceding paragraphs as if fully set forth herein.
l0
     9.2     Ursal was employed for a significant length of time in the Purchasing realm in the San Francisco
l1
             area.
t2
     9.3     During her employment with Amazon Ursal's supervisors made negative and demeaning comments
13

             regarding Ursal to individuals in the San Francisco area who had personal knowledge of Ursal and
t4

15           her performance skills and abilities.

16   9.4     The comments made by Ursal's supervisors to individuals in the San Francisco area had the effect

t7           of castings Ursal in a false and negative light.
18
     9.5     Ursal has experienced both general and special damages in an amount to be established at trial.
t9
                                                 X. JURY DEMAND
20

11
     10.1    Plaintiff demands a jury trial.

23
                                               XI. PRAYER FOR RELIEF

24   V/HEREFORE having stated the preceding causes of action Plaintiff does hereby pray for relief as follows

25   1.      For general damages in an amount to be proved attrial;

26
     2.      For special damages;
t1
     3.      For an award of reasonable attorney's fees pursuant to RCW 49.60 et. seq.;
     COMPLAINT FOR DAMAGES                                                                 Law Office   of
     Page 10 of I   1
                                                                                  RODNEY R. MOODY
                                                                                     2707 Colby Ave., Sre. 603
                                                                                        Everett, WA 98201
                                                                                        v/sBA #t7416
                                                                               (42s)740-2940 Fax (425) 740-2941
                            Case 2:19-cv-01701 Document 1-1 Filed 10/22/19 Page 11 of 11



 1    4.          For costs of the suit herein; and
)
      5.          For such other and further relief as the court deems just and proper
3

4
      DATED this 16th day of October,2019.
5


6

7
                                                                               R. Moody,                         74t6
8                                                                      Attorney for

9

10


l1

t2

13

l4

15


l6

l7

18


t9

20

t,,

23

24

25

26

27


      COMPLAINT FOR DAMAGES                                                                    Law Office   of
      Page   ll   of   ll                                                            RODNEY R. MOODY
                                                                                         2707 Colby Ave., Ste. 603
                                                                                            Everett, WA 98201
                                                                                           wsBA #174t6
                                                                                  (425)740-2940 Fax (425) 740-2941
